DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The IDS filed on January 28, 2020 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 1, on lines 5-7, the limitation regarding each of the system elements as being “configured to be individually reversibly secured to a support element” is indefinite.  The metes and bounds of the term “reversibly” are not understood, particularly since the specification does not explain what is meant by “reversibly” when describing the securement of each of the system elements.  For example, as per this limitation, the “control and monitoring module” (which comprises a “control unit”) is reversibly secured to a support element.  What does it mean to have a reversibility function for a control unit and why would this even be necessary?  Similar questions (which have no clear answers in light of the originally-filed disclosure) must be asked, regarding the “reversibly” limitations pertaining to the other elements of the claimed system.
As to claims 3, 11, 12 and 14, the claims are deemed indefinite because of each instance where an element of the claimed device (or step in the method, as in claim 14) is recited as “reversibly secured” (or “reversibly securing”, as in claim 14), for essentially the same reasons that the “reversibly secured” recitation discussed above renders claim 1 is indefinite.
As to claim 8, on lines 3-4, the recitation, “and the other closure rail nozzles are full-jet nozzles” is unclear.  Claim 8 depends directly from claim 6, which introduces “a group of closure rail nozzles”.  However, neither claim 6 nor claim 8 identifies or differentiates any particular closure rail nozzles so as to understand to what “the other” closure rail nozzles in claim 8 is referring.  What closure rail nozzles are “the other” closure rail nozzles?
As to claim 9, on lines 2-3, the recitation, “the outlet of the spray jet” is not understood.  In the context of the application, the term “spray jet” refers to a herbicide mixture spray emerging from a nozzle.  Thus it is unclear to what “the outlet of the spray jet” is referring.
and mixing module” introduced in claim 11?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 5, 6 and 10-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/607,498 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application, while using some slightly altered wording in some instances, include each of the essentially recited elements of the aforementioned claims of the instant application, including a control and monitoring module (support and control module) comprising a control unit (control unit), an herbicide and mixing module (herbicide and mixing module) with containers (plurality of containers) and valves and mixers (valves and mixers), a nozzle rod (nozzles assembly) with valves (valves) and including a group of closure rail nozzles (first set of nozzles) and two groups of embankment nozzles (second set of nozzles), a camera module (camera module), a support element (carrier element), connection elements (terminal elements), a second wagon (any of the additional carrier cars), a power module (energy module), and a lounge module (residence module), and the interrelated details, functional limitations and capabilities thereof, as well as the associated method steps.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 10, 14 and 15 are rejected, as well as the claims are understood, under 35 U.S.C. 102(a)(1) as being clearly anticipated by Gaal, International Patent Application Publication No. WO 2004/005625 A1.
Gaal (see Figs. 1 and 2) shows a modular system (any system which is made up of assembled components is modular) for weed control for a rail vehicle, comprising: a control and monitoring module including a control unit (8, 10, 11, 12, 13, 14); an herbicide and mixing module (18, 19, 20, 21- in “spraying unit B”, 22- in “pre-spraying unit A”, and 26, 27, 28); a nozzle rod (21- in “pre-spraying unit A”, 22- in “spraying unit B”, and 23, 24, 25); and a camera module (1, 2, 3, 4, 5, 6), wherein each of the aforementioned elements is configured to be individually secured to a support element/carrying wagon (“railway vehicle” discussed throughout disclosure), wherein the control unit is configured to generate a first set of control signals for controlling valves and mixers (20 and 21- in “spraying unit B”, and 20 and 22- in “pre-spraying unit A”) in the herbicide and mixing module and to generate a second set of control signals for controlling valves (22- in “spraying unit B”, and 21- in “pre-spraying unit A”) of the nozzle rod (see page 10, line 6, through page 14, line 9), wherein the herbicide and mixing 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal.
As discussed above, Gaal shows a system (see Figs. 1 and 2) which is essentially a spraying train for weed control on railway tracks, comprising: one or more carrying wagons (“railway vehicle” discussed throughout disclosure), comprising: a nozzle rod (21- in “pre-spraying unit A”, 22- in “spraying unit B”, and 23, 24, 25); a control and monitoring module comprising a control unit (8, 10, 11, 12, 13, 14) configured to: generate a first set of control 
It should first be noted that it was old and very well known for a train to include more than one “wagon” or railcar.  In fact, it is extremely uncommon to see a train consisting of only one wagon/railcar.  Also, inclusion of a “lounge module” on a train is also extremely common.  Such modules are well known to include a through passage located between seats, with the seats being used for comfortably carrying passengers from one place to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more additional wagons with the railway vehicle/train of Gaal, including one at the front of the train which is capable of receiving the camera module of the Gaal system (which, as discussed above, is expressly designed to be secured at the front of the train in a direction of travel of the train), and including at least one lounge module, as is very common with trains, in order to comfortably carry passengers from one place to another.  As to the specifically ordered arrangement of the modules in one of the two possible directions of movement, there exists only a finite number of possible orders for such elements in the two directions of movement for the spraying train of Gaal, as modified above, and an optimal or workable order for the modules of the spraying train of Gaal, which optimizes the ability to specifically target and deliver customized herbicide chemicals to the located weeds under traveling conditions of the train, such as in the recited order, would be well within the ordinary In re Kuhle, 188 USPQ 7 (CCPA 1975). 

Allowable Subject Matter
Claims 4 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Patents to Chamberlain et al. and Koblmuller et al. and European Patent Application Publication to Serrat et al., are cited as of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DARREN W GORMAN/Primary Examiner, Art Unit 3752